UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4334


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICO MONTELL REID, a/k/a Deuce,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:17-cr-00562-PMD-1)


Submitted: November 30, 2018                                Decided: December 14, 2018


Before KING and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Kimberly H. Albro, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Sherri A. Lydon,
United States Attorney, Emily Evans Limehouse, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rico Montell Reid seeks to appeal his 240-month sentence imposed pursuant to a

Fed. R. Crim. P. 11(c)(1)(C) plea agreement following a guilty plea to carrying a firearm

during and in relation to a drug trafficking crime, in violation of 21 U.S.C.

§ 924(c)(1)(A)(i) (2012), possession with intent to distribute heroin, in violation of 18

U.S.C. § 841(a)(1), (b)(1)(C) (2012), and possession of a firearm after being convicted of

a felony, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e) (2012). On appeal, Reid

argues that his plea was involuntary because the district court impermissibly participated

in plea negotiations and that the district court erred in determining drug quantity for

sentencing purposes. The Government has invoked the appellate waiver provision of

Reid’s plea agreement.      In response, Reid argues that his claim that his plea was

involuntary is outside the scope of his waiver.

       We review the validity of a defendant’s waiver of appellate rights de novo. United

States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018), cert. denied, __ S. Ct. __, No. 18-

6304, 2018 WL 5017623 (U.S. Nov. 13, 2018). “An appellate waiver is valid if the

defendant’s agreement to the waiver was knowing and intelligent.” United States v.

Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). “Generally, if a district court questions a

defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P.] colloquy

and the record indicates that the defendant understood the full significance of the waiver,

the waiver is valid.” Id.

       Upon review of the plea agreement and the transcript of the Rule 11 hearing, we

conclude that Reid knowingly and voluntarily waived his right to appeal his convictions

                                             2
and sentence, reserving only the right to appeal or raise in a 28 U.S.C. § 2255 (2012)

motion claims of ineffective assistance of counsel, prosecutorial misconduct, or future

changes in the law that affect his sentence. However, an appeal waiver does not include

“claims that if true, would render the plea itself unknowing or involuntary.” McCoy, 895
F.3d at 363.    We conclude that Reid’s argument that the district court improperly

participated in plea negotiations is such a claim and therefore is not barred by the waiver.

       Because Reid did not assert in the district court that the court impermissibly

participated in the plea negotiations, we review for plain error. See United States v.

Sanya, 774 F.3d 812, 816 (4th Cir. 2014). Having reviewed the transcript of the Rule 11

and sentencing hearings, we conclude that the court did not improperly participate in the

plea negotiations. Accordingly, we affirm Reid’s convictions. Reid’s challenge to the

district court’s drug quantity determination falls squarely within the scope of the appeal

waiver, and we thus dismiss that portion of the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             3